DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Oath/Declaration
The oath or declaration filed on 02/23/2021 is acceptable.

Status of the application
This office Action is in response to Applicant's Application filled on 04/23/2021. Claims 2-3 are pending for this examination. 

 Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over YAMAZAKI et al (US 2011/0101339; hereafter YAMAZAKI) in view of TAKATA et al (US 2011/ 0101339 A1; hereafter TAKATA).

Regarding claim 2, YAMAZAKI discloses a semiconductor device comprising:
 a first transistor ( Fig 2, transistor 110a, right side) including silicon in a channel formation region ( Para [ 0013-0017]); an insulating film ( insulating film 128, Para [ 0078]) over the first transistor  ( Fig 2, transistor 110a, right side);
 a second transistor  ( transistor 162, Para [ 0079]) over the insulating film ( insulating film 128, Para [ 0078]), the second transistor ( transistor 162, Para [ 0079])  including an oxide semiconductor layer ( element 140, Para [ 0079]), a source electrode ( 142a, Para [ 0079]), a drain electrode (142b, Para [ 0079]), and a gate electrode ( gate 136d, Para [ 0079]); 
and a protective insulating film ( interlayer insulating film 146, Para [ 0081]) over the gate electrode ( gate 136d, Para [ 0079]), wherein a first conductive layer ( electrode 150d, Para [ 0081]) is in contact with the source electrode or the drain electrode (142a) through a first opening opened (150d) in the protective insulating film (146), wherein a second conductive layer ( electrode 150c/136c/130c) is in contact with a gate electrode (110a) of the first transistor through a second opening opened in the protective insulating film (146) and a third opening opened in the insulating film (128), and wherein the first conductive layer ( Fig 4-5, conductive layers as electrode 150d, Para [ 0081]) is the same material as the second conductive layer ( Fig 4-5, conductive layers as electrode 150c/136c/130c, Para [ 0094, 0109-0112, 0157-0161]).  
But, YAMAZAKI does not disclose explicitly wherein the oxide semiconductor layer includes a first layer, a second layer over the first layer, and a third layer over the second layer, wherein an energy gap of the second layer is smaller than an energy gap of the third layer, wherein an energy gap of the third layer is larger than an energy gap of the second layer.
In a similar field of endeavor, TAKATA discloses wherein the oxide semiconductor layer includes a first layer, a second layer over the first layer, and a third layer over the second layer, wherein an energy gap of the second layer is smaller than an energy gap of the third layer, wherein an energy gap of the third layer is larger than an energy gap of the second layer (Fig [3B-3C], Para [0017-0026]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to combine YAMAZAKI in light of TAKATA teaching” wherein the oxide semiconductor layer includes a first layer, a second layer over the first layer, and a third layer over the second layer, wherein an energy gap of the second layer is smaller than an energy gap of the third layer, wherein an energy gap of the third layer is larger than an energy gap of the second layer (Fig [3B-3C], Para [0017-0026])” for further advantages such as has high electron mobility at the channel layer and improve device performance.

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the protective insulating film is a silicon oxide layer whose spin density attributed to a signal with a g factor of 2.001 in ESR is less than or equal to 3 x 1017 spins/cm3.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898